Citation Nr: 1411548	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-00 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating, in excess of 10 percent, for internal derangement, left knee, postoperative.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

The Veteran testified before the undersigned at an April 2012 Video hearing before the Board held at the Waco, Texas, RO.  The transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system did not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran stated at his April 2012 Travel Board Hearing that the severity level of his service-connected left knee had increased since the last VA examination in October 2008 June 2009.  

The Veteran was afforded VA examinations that addressed his hearing loss, tinnitus, diabetes mellitus, type II, and hypertension in June 2009.  The examiner provided an opinion with regard to the issue of secondary service connection for hypertension as due to diabetes mellitus, type II, there was no opinion regarding direct service connection for either hypertension or diabetes mellitus, type II.  The examiner also failed to provide an adequate opinion with regard to bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has received any further evaluation or treatment for his left knee disability since April 2012, including fee basis records and the VA Medical Center (VAMC) in Fort Worth, Texas.  If he has, obtain these additional records and associate them with the claims file for consideration in this appeal

2.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected internal derangement, left knee, postoperative.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include range of motion, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).
3.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his diabetes mellitus, type II.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner must provide an opinion as to whether the Veteran's diabetes mellitus, type II, is due in whole or in part to his active service or any incident therein, to include exposure to herbicides.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

4.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his hypertension.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner must provide an opinion as to whether the Veteran's hypertension, is due in whole or in part to his active service or any incident therein.

The examiner should address whether the Veteran's hypertension is proximately due to, or alternatively, aggravated by the Veteran's diabetes mellitus, type II.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

5.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner must provide an opinion as to whether the Veteran's bilateral hearing loss and tinnitus, are due in whole or in part to his active service or any incident therein.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

6.  Review the examination report to ensure that it complies with this remand.  If deficient in any manner, corrective procedures should be implemented at once.
7.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


